             Case 1:17-cv-05361-VEC Document 105 Filed 11/16/18 Page 1 of 1

                                                               Chimicles & Tikellis LLP
                                                 A TTORNEYS        AT   L AW

                                                                                One Haverford Centre
                                                                                361 West Lancaster Avenue
                                                                                Haverford, PA 19041
                                                                                Telephone: (610) 645-4720
                                                                                Telecopier: (610) 649-3633

                                                                                Steven A. Schwartz
                                                                                SAS@chimicles.com

                                                              November 16, 2018
VIA ECF AND ELECTRONIC MAIL
Hon. Valerie E. Caproni, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, New York 10007
Email: CaproniNYSDChambers@nysd.uscourts.gov
       Re:     Snitzer et al. v. The Board of Trustees of the American Federation
               of Musicians and Employers’ Pension Fund, et al.,
               Case No. 1:17-cv-05361-VEC
Dear Judge Caproni:
       We are counsel for the Plaintiffs in the above-referenced action and write, jointly with
Defendants’ counsel, to provide the Court with the parties’ seventh bi-monthly update on the status of
discovery in the case, as required by the Court’s September 18, 2017 Order (Dkt No. 39).

       We are pleased to report that fact discovery between the parties is progressing consistent with the
Amended Scheduling Order entered by the Court on October 10, 2018. There are currently no discovery
disputes between the parties that require resolution by the Court.

       Defendants have completed the depositions of the Plaintiffs and Plaintiffs have deposed five
defendant trustees and the Plan’s Executive Director. Depositions of additional defendant Trustees and
former Plan counsel are scheduled in New York and Los Angeles. Plaintiffs have also received document
productions from several non-parties, issued subpoenas to certain other non-parties, and are in the process
of scheduling depositions of some of the non-parties.

       We thank the Court for its attention to this matter.

                                                              Respectfully submitted,


                                                              Steven A. Schwartz

SAS/sas

cc:    All counsel of record (by ECF and Email)

HAVERFORD, PENNSYLVANIA                  WWW.CHIMICLES.COM                          WILMINGTON, DELAWARE
